Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite “ the ceramic flange” in their first lines.  There are no antecedent bases for this limitation.  This limitation is understood to mean “a ceramic flange”.  Clarification is required.
Claims 7 and 16 recite “ a metallic insert” in their first lines, and they both rely on claims, 6 and 15, respectively, that also recite “a metallic insert” in the first lines of their claims, and it is unclear if this is the same insert or a different newly introduced insert by the same name.  For purposes of examination, claims 6 and 15 are interpreted to recite “a first metallic insert” and claims 7 and 16 are interpreted to recite “a second metallic insert”.  Clarification is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 10,  2,  3, 4, 11, 12, 13  is/are rejected under 35 U.S.C. 103 as being obvious over Fafet (U.S. Patent 3,6,691,699).

Regarding claim 1, Fafet discloses a burner cover for stovetops having at least one burner assembly (Fafet, Abstract, “intended to cover the gas burner”), the apparatus comprising:
a substantially planar ceramic plate (Abstract, “A hotplate, such as a plate of vitreous ceramic”; Fig. 2, cover part 2 ) shaped and sized to cover and detachably rest above the at least one burner assembly (Fig. 1,  column 4 line 46, the vitreous ceramic plate will wholly cover the gas burners; column 2 line 54, two elements; column 3 line 12-17, sealed by weight crushing silicone, hence they are detachable and not sealed together; column 3 line 18 indicates there is an alternative for these elements to be fixed together ) ; and
 a support member supporting the ceramic plate on the stovetop (Fafet, side support 5).
Regarding claim 10, Fafet discloses a method for providing a burner cover for stovetops having at least one burner assembly (Fafet, Abstract, “intended to cover the gas burner”), the method comprising the steps of: providing a substantially planar ceramic plate shaped and sized to cover and rest above the at least one burner assembly (Fig. 1,  column 4 line 46, the vitreous ceramic plate will wholly cover the gas burners; column 2 line 54, two elements; column 3 line 12-17, sealed by weight crushing silicone, hence they are detachable and not sealed together); providing a support member for supporting the ceramic plate on the stovetop (support 5);  removably positioning the burner cover in a covering relationship above the at least one burner assembly, while the support member rests on the stovetop (Fafet, column 3 line 12-17, sealed by weight crushing silicone, hence they are detachable and not sealed together; column 3 line 18 indicates there is an alternative for these elements to be fixed together); positioning a cooking vessel on the burner cover; turning on the at least one burner assembly and efficiently transferring evenly distributed heat from the burner assembly to the cooking vessel via the burner cover.  
Regarding claims 2 and 11, Fafet discloses all the limitations of claim 1 and 10, respectively, as above, and further teaches an apparatus and method wherein the support member comprises a ceramic downwardly extending peripheral flange integrally (support 5 is integral with plate 2).  
Regarding claim 3 and 12, Fafet discloses all the limitations of claims 2 and 11, respectively, as above, and further teaches an apparatus and method wherein a plurality of spaced-apart heat vents is formed in the peripheral flange (Fafet, figs. 1,2, slits 6).  
Regarding claims 4 and 13, Fafet discloses all the limitations of claim 2 and 11, respectively, as above, and further teaches an apparatus and method wherein the peripheral flange is configured for resting on the stovetop and for supporting the ceramic plate in an elevated position above the at least one burner assembly (fig. 1, can see that plate 2 supports above the gas).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fafet (U.S. Patent 3,6,691,699) in view of Churchill (2009/ 0301462).

Regarding claims 5 and 14, Fafet discloses all the limitations of claims 1 and 10, respectively, as above, but does not further teach an apparatus or method wherein the burner cover is shaped and sized to operationally fit over more than one burner assembly.   However, Churchill teaches a ceramic cover that fits over more than one burner (Churchill, fig. 1, fit to cover more than one burner, Abstract, “ceramic”).  It would thus have been obvious to one having ordinary skill in the art at the time of the invention to modify Fafet, with Churchill to have the heating plates over the burners to be fitted over more than one burner, in order to accommodate larger pots for instance, that need more space, in order to support everything evenly and heating it all evenly would be advantageous (Churchill, Abstract, “space”).

s 8,17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fafet (U.S. Patent 3,6,691,699) in view of Henry (Henry, "Emile Henry Pizza Stone Round 14.5". Retrieved from https://www.amazon.com/Emile-Henry-France-14-5-Inch-Charcoal/dp/B0152Z73KM/ref=psdc_383850011_t1_B07Q84576C?th=1, year: 2016; attached)

Regarding claims 8 and 17, Fafet teaches all the limitations of claim 1 and 10, respectively, as above, but do not further teach an apparatus and method wherein the support member comprises a pair of protrusions ( secured to an outer edge of the ceramic plate, said ceramic plate having a plate bottom surface and each of the protrusions having a protrusion bottom surface, and wherein an upwardly facing shoulder is formed between the plate bottom surface and the protrusion bottom surface.  However, Henry does teach wherein the support member comprises a pair of protrusions secured to an outer edge of the ceramic plate (Henry, handle on each side), said ceramic plate having a plate bottom surface and each of the protrusions having a protrusion bottom surface (underside of each handle), and wherein an upwardly facing shoulder (Henry, fig. 1, upwardly facing shoulder) is formed between the plate bottom surface and the protrusion bottom surface.  The advantage would to be to have supports and handles in the device for easy moving and manipulation, to get access to the burners for cleaning, for instance.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Fafet with Henry, to add the protrusions and handles of Henry to Fafet, in order to help make it easy for manipulation of the plate, to get access to the burners for cleaning, for instance.


Regarding claim 19, Fafet and Henry teach all the limitations of claim 17, as above, and further teaches, in the combination thus far, a method wherein the pair of protrusions function as handles for positioning and removing the burner cover.  (Henry, these are handles, as described in the combination above, for manipulation).


Claims 6, 7,15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fafet (U.S. Patent 3,6,691,699) in view of Shrestha (U.S. Patent Application Publication 2018/ 0372329)

Regarding claims 6 and 15, Fafet discloses all the limitations of claims 2 and 11, respectively, as above but dot further teach a method or apparatus wherein the burner cover comprises a metallic insert in the ceramic plate, said metallic insert providing additional heat transfer, while reducing weight of the burner cover.  However, it is well known that such covers may be made from ceramic or metal or a combination of both (Shrestha,¶0035, “hot plate may be metal, ceramic , or any other heat transmitting element…or combination of elements of materials).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Fafet with Shrestha to include metal inserts in order to achieve a desired outcome for the efficiently of the cover, and that would depend on the nature of how the cover is used, to incorporate the properties of the metal into the ceramic cover..
.

Claims 9 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fafet (U.S. Patent 3,6,691,699) in view of Henry and further in view of Onlyfire (Onlyfire, Pizza Stone Heat Deflector; 2016; see PTO-Form 892, attached).

Regarding claim 9 and 18, Fafet and Henry teach all the limitations of claim 8 and 17, respectively, as above, but do not further teach an apparatus or method in use wherein the protrusion bottom surface of each of the protrusions rests on the stovetop and supports the ceramic plate above the burner assembly.  However, it is conventional to have such ceramic plates for heating to have handles and even supports, such as Henry, who teaches wherein the protrusion bottom surface of each of the protrusions rests on the stovetop and supports the ceramic plate above the burner assembly (Onlyfire, fig. 1, each protrusion rests on the surface).  The advantage would be having the handles securely seated on the surface of the stovetop surface in order to stabilize the device to a greater degree as it is sitting above a fire, as well as to have the whole device look secure in its heating, for although it does have handles for easy .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715